ACCEPTED
                                                                                      03-15-00109-CR
                                                                                              5488927
                                                                           THIRD COURT OF APPEALS
                                                                                      AUSTIN, TEXAS
                                                                                 6/1/2015 12:06:26 PM
                                                                                    JEFFREY D. KYLE
                                                                                               CLERK
                             NO. 03-15-00109-CR

                                                                  FILED IN
                                                           3rd COURT OF APPEALS
Chelsea Podowski                        §         IN THE THIRDAUSTIN,
                                                                 COURT  TEXAS
                                                           6/1/2015 12:06:26 PM
v.                                      §         OF APPEALS JEFFREY D. KYLE
                                                                   Clerk

THE STATE OF TEXAS                      §         AUSTIN, TEXAS


     APPELLANT’S SECOND MOTION TO EXTEND TIME TO FILE BRIEF

       COMES NOW Chelsea Podowski, Appellant in the above-styled and

numbered cause, by and through his undersigned counsel, and respectfully

moves this Court to extend the time to file Appellant’s brief. In support thereof,

and pursuant to TEX. R. APP. PROC. 10.5(b), Appellant would show as follows:

       (A)Appellant’s Brief is due on May 17, 2015;

       (B)Appellant seeks a 30 day extension;

       (C)   Undersigned counsel has not had adequate time to review the

          record, research the law, and write a brief in this case.

       (D)   One previous extensions have been granted.

       (E)Undersigned Counsel has had multiple jury trials to prepare for and

          has almost spent a week in trial last month.



       WHEREFORE, PREMISES CONSIDERED, Appellant prays that the

foregoing motion be GRANTED.
                                             Respectfully submitted,




                                             /s/ James Gill___________
                                             JAMES GILL
                                             1201 Rio Grande Street, Ste. 200
                                             Austin, Texas 78701
                                             (512) 448-4560
                                             (512) 308-6780 (Fax)
                                             jgill@austin-criminallawyer.com
                                             State Bar No. 24043692
                                             ATTORNEY FOR APPELLANT



                          CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing Appellant’s

First Motion to Extend Time to File Brief was served on the Travis County

District Attorney, P.O. Box 1748, Austin, Texas, 78767, by mail and electronic

transmission (AppellateTCDA@co.travis.tx.us), on this the 1st day of June,

2015.


                                             /s/ James Gill______________
                                             JAMES GILL

                                         2
3